Title: Mary Smith Cranch to Abigail Adams, 22 June 1798
From: Cranch, Mary Smith
To: Adams, Abigail


          
            
              My dear Sister
              Quincy June 22d 1798
            
            I have had the House full of company for a week & have not been able to Steal a moments to write to you or to my dear children at Washington.—
            I have receiv’d yours of the 8th & 13th of June together with one from my Son to you & one for Doctor Tufts which I deliver’d immediately into his hands as he was present when I receiv’d it. He is at your House two or three times a week & always finds enough business to be attended to. the Building is in a manner compleated. the rooms & Floors are all painted of the chambers & as soon as they are dry enough to move the Books that will be done & the old Library painted also— the old Barn looks worse than ever Standing front of every thing— Tis the general custome to place the worst building in the back ground of the Picture—however as the edifices were not erected by the President tis right to take care of Himself & domesticks first. I should not wish to have it Said that my Horses & Cattle were better lodg’d than myself— your Garden never look’d So well—but the winter kill’d & much injur’d your Strawberrys & all your balm roots & mine, & indeed every bodys. a little of Yours went to seed last year & Scatter’d So that you have a few Young Roots but we have not one Sprigg & you know what a fine Bed I used to have— we have had a little dry weather lately which made it necessary to mow down all your fine clover—but to day we have had a very fine rain— We have had Pease from our Garden. the Rose Bugs are not half So thick as they were last Season but there are enough to hurt the fruit not a little.
            I think I told you that Nabby Hunt was with Mrs Porter I Shall see that your linnin is put out I gave three dollars for Mrs Porters Bonnet She is very much pleas’d with it—& is very careful of your

things will not wrong you of any thing, nor will let any one else if she can prevent it—
            Mrs Blacks Baby has been very unwell with its Teeth has had a very bad Sore Mouth & gums but tis better— Turner the Stocking weaver is dead—& no one mourns— he had been Sick five months & confin’d to his bed by a dessorder he took in a very dissorderly manner—
            You must have been prepair’d to hear the death of Mr Nath. Appleton: he yesterday made for—himself I trust a happy change—but my Sister his Spirit, Soar’d not alone: He who was about to publish the lives of others, has had his own days number’d—& the future publisher of the work will fill the blank page design’d for another, with the Birth, Life & death of Doctor Belnap: who was Seizz’d the night before last with an apoplexey & expir’d yesterday morning Surely we may cry out help Lord! for the faithful fail from among the children of Men
            Like Doctor Clark he was an able Supporter of the christian Religion & a Firm & Steady Friend to his Country & its Goverment: Doctor clarks death broke his Heart, & affected his spirits more than was generally known— he expected to follow him Soon & in the Same manner he did: the bad behavior of his sons & the crazy indisposition of his wife & Daughter broke his constitution Mr Appleton was not a man of So publick a character but he was a worthy good character & much respected I mourn with the Families their departed Friends the loss is very heavey indeed to them. Mrs Appletons State of health made every attention of her Husband necessary to her, & his Sons the Doctors children wanted his paternal care. he was very kind & truly a Father to mrs Appleton & her children— that woman Shines brightest in afflictions hour.—
            The quotations from your Sons & Daughters Letters gave me great pleasure She appears to be just Such a woman as you would have wish’d for your Son Such characters will meet respect & attention wherever they go— I do not know what absence from his Family may do for Tom. welsh but I think him just the reverse of your Son whose place he is to supply. I may be mistaken but I think he wants manners feeling & information—but yet he has not half the oddities of willm Shaw. willm has the best heart in the world but will never be broke of his peculiarities & they will injure him in the Beaumond, at least & I am Sure they would as a publick speakers there is need of very Shining talents to conterballance or they will subject him to ridecule—
            
            mr Cranch is better, but he has had a very ill turn it was so violent tho short that it reduc’d him surprizingly I believe it was a billious complant. it was frightful to see him faint So often. he is still very pale & his Bowels are not right yet tho his appetite is good I think he did but just escape a Billious Fever a dessorder very prevalent in this neighbourhood— I am affraid you will stay too long for your healths in that city. your matters here will be ready come as soon as you will Now Docr. Tufts has just told me he is going to the House—
            willm Shaw has been with me a week he goes to atkinson tomorrow I have told him to return as soon as he can I Shall want his help to get the Library in order I mean to have it handsomely adorn’d if you will let me know certainly the day you mean to arive I shall wish you to come into town earley enough in the afternoon to take a View of the Rooms before night. If we should all be in health & Spirits I mean to assemble Some of your Friends & Neighbours to welcome & take Coffee with you, but in this revolutionary State I promise myself nothing beyond the present moment
            I am really Sorry tis not in my power to prove to mr & mrs Johnson by our attention to their Son the grateful Sense we have of their Friendship & kindness to our children— will you tell her so—& that I hope they will always conduct in a manner which will be honorary to themselves & pleasing to those who as she kindly express it have taken them by the Hand—
            I cannot believe mr G can be so blinded to his own as well as his Countrys interest as to Stay an hour longer among the wolves of France than he can help after he receives his recall or that he will Stay to receive propositions which must disgrace his country to have offer’d it against the advise of his coleagues— I am distrest for the President however but he ought not to have infalibility demanded of him. he is remarkable for develluping characters I hope he will not find himself deceav’d now. I think I dont like stuborn characters. tis but seldom that man is always wise—& many who are convincd have not greatness of mind enough to acknowledge an error
            adieu—my dear sister affecy. yr.
            
              M C
            
          
          
            I know you will give me leave to take a Bottle of Medara from your cellar for mr Cranch the Doctor Says he wants it & I cannot get Such. I shall therefore thankfully accept it
          
        